Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The amendment filed on 3/16/2022 has been fully considered and made of record in this application.

EXAMINER’S AMENDMENT
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James M. O’Neill on May 25, 2022.
CLAIMS:
 	In claim 1, line 15, delete “ discrete ”;
 	In claim 1, line 16, delete “ switching devices ” and insert instead -- chips --;
	In claim 16, line 13, delete “ second ” and insert instead -- first --;
 	In claim 16, line 13, delete “ of the ”
 	In claim 16, line 14, delete “ first semiconductor chip ”; 
In claim 16, line 24, delete “ discrete ”;
 	In claim 16, line 25, delete “ switching devices ” and insert instead -- chips --;
 	In claim 21, line 19, delete “ wherein the driver chip is disposed on or within the carrier --;
 	In claim 22, line 15, delete “ discrete ”;
 	In claim 22, line 16, delete “ switching devices ” and insert instead -- chips --.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.

AC/May 25, 2022						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897